      Case 1:20-cr-00179-DLC Document 186 Filed 03/04/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :
                                       :              20cr179-12 (DLC)
               -v-                     :
                                       :                    ORDER
SUNDAY OKORO,                          :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     The March 4, 2021 Change of Plea in this matter having not

gone forward, it is hereby

     ORDERED that the conference is rescheduled to March 5, 2021

at 11:00 AM via the Microsoft Teams videoconference platform.

To access the conference, paste the following link into your

browser: https://teams.microsoft.com/l/meetup-

join/19%3ameeting_N2Q0ZWZhYTMtMGZkYi00NjQ0LWIxNTEtMjBlYWY4MDk3Zj

Y3%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d

     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1       Participants are

directed to test their videoconference setup in advance of the



1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
      Case 1:20-cr-00179-DLC Document 186 Filed 03/04/21 Page 2 of 3



conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   Users accessing the conference using an internet

browser are to use Microsoft Edge or Google Chrome. Other

browsers are not fully supported and will result in errors when

trying to access a teams conference.       When you successfully

access the link, you will be placed in a “virtual lobby” until

the conference begins.    Participants should also ensure that

their webcam, microphone, and headset or speakers are all

properly configured to work with Microsoft Teams.         For general

guidelines for participation in remote conferences, visit

https://nysd.uscourts.gov/covid-19-coronavirus.




2 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one
participant at a time.


                                    2
         Case 1:20-cr-00179-DLC Document 186 Filed 03/04/21 Page 3 of 3



     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

             Call-in number:         917-933-2166
             Conference ID:          696 998 869#

Dated:       New York, New York
             March 4, 2021


                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       3
